         Case 3:17-cr-02198-MMA Document 59 Filed 11/13/20 PageID.253 Page 1 of 9



1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                            SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                               Case No. 17cr2198-MMA
11                                          Plaintiff,
                                                             MEMORANDUM DECISION RE:
12   v.                                                      DEFENDANT’S MOTION TO
                                                             REDUCE SENTENCE PURSUANT
13   STANLEY MOBLEY,
                                                             TO 18 U.S.C. § 3582(c)(1)(A)
14                                       Defendant.
                                                             [Doc. No. 56]
15
16
17           On October 12, 2017, Defendant Stanley Mobley pleaded guilty to Count 1 of a
18   four-count Indictment charging him with conspiracy to distribute cocaine in violation of
19   Title 21, United States Code, sections 841(a)(1) and 846. See Doc. No. 23. Defendant
20   was sentenced to a mandatory minimum custodial term of sixty months and five years of
21   supervised release. See Doc. No. 51. Defendant is currently serving his custodial term at
22   Federal Correctional Institution La Tuna in El Paso County, Texas. According to the
23   Bureau of Prisons, Defendant’s anticipated release date is July 4, 2022. 1 Defendant,
24   proceeding through counsel, now moves the Court for early compassionate release and a
25   corresponding reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended
26
27
     1
      See Federal Bureau of Prisons Online Inmate Locator, available at https://www.bop.gov/inmateloc (last
28   visited 11/13/2020).

                                                         1
                                                                                             17cr2198-MMA
      Case 3:17-cr-02198-MMA Document 59 Filed 11/13/20 PageID.254 Page 2 of 9



1    by the First Step Act of 2018. See Doc. No. 56. The government has filed a response to
2    Defendant’s motion indicating no opposition to Defendant’s requested reduction in
3    sentence. See Doc. No. 58. The Court finds the matter suitable for disposition on the
4    current record and without a hearing. For the reasons set forth below, the Court
5    GRANTS Defendant’s motion.
6                                             DISCUSSION
7          Defendant seeks early compassionate release on the ground that his health is at risk
8    due to the spread of the novel coronavirus disease, COVID-19, throughout the federal
9    prison system and the facility where he is currently housed. Defendant suffers from
10   various chronic medical conditions which he states place him at a heightened risk of
11   serious illness if he contracts the virus. The government agrees that Defendant’s health
12   conditions place him at a sufficiently elevated risk to warrant early release, subject to
13   additional conditions and an increased period of supervised release.
14      1. Relevant Law
15         In 1984, Congress authorized compassionate release from prison under the criteria
16   set forth in 18 U.S.C. § 3582(c)(1)(A) as part of the Comprehensive Crime Control Act.
17   Under its original terms, only the Director of the Bureau of Prisons was authorized to file
18   a motion for compassionate release pursuant to section 3582(c)(1)(A). The First Step Act
19   went into effect on December 21, 2018. See First Step Act of 2018, Pub. L. No. 115-391,
20   132 Stat. 5194. Section 603(b) of the First Step Act modified section 3582(c)(1)(A),
21   which now provides, in pertinent part:
22         [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all
23
           administrative rights to appeal a failure of the Bureau of Prisons to bring a
24         motion on the defendant’s behalf or the lapse of 30 days from the receipt of
           such a request by the warden of the defendant’s facility, whichever is earlier,
25
           may reduce the term of imprisonment (and may impose a term of probation
26         or supervised release with or without conditions that does not exceed the
           unserved portion of the original term of imprisonment), after considering the
27
           factors set forth in section 3553(a) to the extent that they are applicable, if it
28         finds that—

                                                   2
                                                                                       17cr2198-MMA
         Case 3:17-cr-02198-MMA Document 59 Filed 11/13/20 PageID.255 Page 3 of 9



1            (i) extraordinary and compelling reasons warrant such a reduction; . . .
2
             and that such a reduction is consistent with applicable policy statements issued
3            by the Sentencing Commission[.]
4
5    18 U.S.C. § 3582(c)(1)(A) (emphasis added).
6            The United States Sentencing Commission has published a policy statement
7    addressing the standards for compassionate release. 2 See U.S.S.G. § 1B1.13. The
8    statement reiterates that a court may reduce a term of imprisonment under §
9    3582(c)(1)(A) if “extraordinary and compelling reasons warrant the reduction” and “after
10   considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are
11   applicable.” Id. The policy statement also directs courts to determine that “the defendant
12   is not a danger to the safety of any other person or to the community,” before reducing a
13   term of imprisonment under § 3582(c)(1)(A). Id.
14        2. Analysis
15           As a threshold matter, the Court finds that Defendant has exhausted his
16   administrative remedies. Defendant first presented his request for early release to the
17   warden of the facility on July 10, 2020; the warden denied the request ten days later. See
18   Def. Ex. C. Defendant bases the instant motion in large part on identical concerns
19   regarding his serious medical conditions. Accordingly, he has exhausted his
20   administrative remedies and the Court will consider his motion on its merits.
21
22
23   2
       The Court agrees with other district courts that while the text of section 603(b) of the First Step Act
     supersedes and contradicts certain aspects of the policy statement’s text, in the absence of further
24   guidance from the appellate courts or further action by Congress, trial courts should not consider
25   themselves relieved of their duty to “continue to follow the guidance of the Sentencing Commission’s
     policy statement limiting the scope of ‘extraordinary and compelling reasons’ that warrant
26   compassionate release under § 3582(c)(1).” United States v. Lum, No. 18-CR-00073-DKW, 2020 WL
     3472908, at *4 (D. Haw. June 25, 2020) (collecting cases); But cf. Stinson v. United States, 508 U.S. 36,
27   38 (1993) (“[C]ommentary in the Guidelines Manual that interprets or explains a guideline is
     authoritative unless it violates the Constitution or a federal statute, or is inconsistent with, or a plainly
28   erroneous reading of, that guideline.”).

                                                           3
                                                                                                    17cr2198-MMA
         Case 3:17-cr-02198-MMA Document 59 Filed 11/13/20 PageID.256 Page 4 of 9



1             a) Extraordinary and Compelling Reasons
2             Defendant argues that the spread of COVID-19 throughout the facility where he is
3    currently housed and his chronic serious medical conditions, to wit, morbid obesity, sleep
4    apnea, and respiratory/pulmonary issues, together constitute extraordinary and
5    compelling reasons supporting early release and a corresponding reduction in his
6    custodial term. Defendant is currently housed at FCI La Tuna, a low-security institution
7    with approximately 600 inmates. According to the Bureau of Prisons’ most recent data, it
8    appears that there are 72 inmates and 21 staff members at the facility who are currently
9    infected with COVID-19. 3
10            The Court acknowledges and appreciates the extraordinary measures taken by the
11   Bureau of Prisons to attempt to ensure the health of federal inmates throughout the
12   country, however, the Centers for Disease Control and Prevention (“CDC”) has
13   concluded that COVID-19 poses a heightened risk to the nation’s incarcerated
14   population. 4 Additionally, the CDC has recognized that individuals who suffer from
15   certain chronic conditions, including morbid obesity, are at a higher risk of severe illness
16   from COVID-19. 5
17            Having considered all relevant factors, and in light of the fact that the government
18   does not oppose early release and Defendant has served more than half of his custodial
19   term, the Court finds that extraordinary and compelling reasons warrant compassionate
20   release and a corresponding reduction of Defendant’s sentence.
21
22
23
24   3
         See https://www.bop.gov/coronavirus/ (last visited 11/13/2020).
25   4
      See https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
26   correctional-detention.html (last visited 11/13/2020).

27   5
      See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
     conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
28   ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#obesity (last visited 11/13/2020).

                                                          4
                                                                                           17cr2198-MMA
      Case 3:17-cr-02198-MMA Document 59 Filed 11/13/20 PageID.257 Page 5 of 9



1          b) Danger to the Safety of Others
2          The Sentencing Guidelines provide that compassionate release is appropriate only
3    where the “defendant is not a danger to the safety of any other person or to the
4    community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). Section
5    3142(g) provides:
6          Factors to be considered.—The judicial officer shall, in determining whether
           there are conditions of release that will reasonably assure the appearance of
7
           the person as required and the safety of any other person and the community,
8          take into account the available information concerning—
9
                  (1) the nature and circumstances of the offense charged, including
10                whether the offense is a crime of violence, a violation of section 1591,
                  a Federal crime of terrorism, or involves a minor victim or a controlled
11
                  substance, firearm, explosive, or destructive device;
12
                  (2) the weight of the evidence against the person;
13
14                (3) the history and characteristics of the person, including—
15
                         (A) the person’s character, physical and mental condition, family
16                       ties, employment, financial resources, length of residence in the
                         community, community ties, past conduct, history relating to
17
                         drug or alcohol abuse, criminal history, and record concerning
18                       appearance at court proceedings; and
                         (B) whether, at the time of the current offense or arrest, the
19
                         person was on probation, on parole, or on other release pending
20                       trial, sentencing, appeal, or completion of sentence for an offense
                         under Federal, State, or local law; and
21
22                (4) the nature and seriousness of the danger to any person or the
                  community that would be posed by the person’s release.
23
24   18 U.S.C. § 3142(g).
25         Defendant’s current offense, while involving serious drug-related crimes, did not
26   involve violence. Moreover, Defendant has no previous criminal history and the record
27   is devoid of any indication that Defendant might pose a danger to the safety of any other
28   person. See U.S.S.G. § 1B1.13(2). And, importantly, any potential risk to the

                                                   5
                                                                                      17cr2198-MMA
      Case 3:17-cr-02198-MMA Document 59 Filed 11/13/20 PageID.258 Page 6 of 9



1    community will be significantly mitigated by the conditions of Defendant’s term of
2    supervised release which will include a substantial period of home detention and
3    participation in a program of drug or alcohol abuse treatment, including drug testing and
4    counseling, as directed by the assigned probation officer.
5          c) Sentencing Factors
6          The Court must also consider the sentencing factors set forth in 18 U.S.C. §
7    3553(a). Section 3553(a) provides:
8          Factors to be considered in imposing a sentence.—The court shall impose a
           sentence sufficient, but not greater than necessary, to comply with the
9
           purposes set forth in paragraph (2) of this subsection. The court, in
10         determining the particular sentence to be imposed, shall consider—
11
                  (1) the nature and circumstances of the offense and the history and
12                characteristics of the defendant;
13
                  (2) the need for the sentence imposed—
14
                        (A) to reflect the seriousness of the offense, to promote respect
15
                        for the law, and to provide just punishment for the offense;
16                      (B) to afford adequate deterrence to criminal conduct;
                        (C) to protect the public from further crimes of the defendant;
17
                        and
18                      (D) to provide the defendant with needed educational or
                        vocational training, medical care, or other correctional treatment
19
                        in the most effective manner;
20
                  (3) the kinds of sentences available;
21
22                (4) the kinds of sentence[s] and the sentencing range established for—
23
                        (A) the applicable category of offense committed by the
24                      applicable category of defendant as set forth in the guidelines ...
                        [;]
25
26                (5) any pertinent policy statement ... [;]
                  (6) the need to avoid unwarranted sentence disparities among
27
                  defendants with similar records who have been found guilty of similar
28                conduct; and

                                                  6
                                                                                     17cr2198-MMA
         Case 3:17-cr-02198-MMA Document 59 Filed 11/13/20 PageID.259 Page 7 of 9



1                   (7) the need to provide restitution to any victims of the offense.
2
3    18 U.S.C. § 3553(a).
4            The Court acknowledges that Defendant’s criminal conduct in this case was very
5    serious. The Court further notes Defendant’s difficulties with supervision while on
6    pretrial release. 6 Nevertheless, Defendant has served approximately 33 months of the
7    custodial term imposed in this case – a significant period of time by any definition. That
8    period of incarceration, when combined with an additional term of supervised release
9    under restrictive conditions, as discussed below, reflects the seriousness of Defendant’s
10   drug offense and will serve to deter future criminal conduct.
11           After consideration of all the factors set forth in section 3553(a), the Court finds
12   that those factors weigh in favor of granting Defendant’s requested reduction in sentence.
13           d) Additional Term of Supervised Release
14           Section 3582(c)(1)(A) provides that the Court “may impose a term of probation or
15   supervised release with or without conditions that does not exceed the unserved portion
16   of the original term of imprisonment.” 18 U.S.C. § 3582(c)(1)(A). The Court finds that
17   an additional term of supervised release would adequately address the seriousness of
18   Defendant’s offense and the need for the original sentence imposed while balancing the
19   extraordinary and compelling circumstances that warrant compassionate release.
20   Accordingly, the Court will impose an additional term of supervised release of twenty-
21   seven (27) months, which approximates the balance of Defendant’s original term of
22   imprisonment. Defendant will serve this additional term of supervised release under the
23   condition of home detention. This term of supervised release under home detention will
24   be followed by the previously-imposed five-year period of supervised release.
25
26
     6
      As set forth in the Presentence Report, “[w]hile under the supervision of the U.S. Pretrial Services
27   (USPTS) office, MOBLEY provided positive drug tests for marijuana and methamphetamine” on
     several occasions,” resulting in the revocation of his pretrial release for a period of time. Doc. No. 27 at
28   5.

                                                          7
                                                                                                   17cr2198-MMA
         Case 3:17-cr-02198-MMA Document 59 Filed 11/13/20 PageID.260 Page 8 of 9



1                                                 CONCLUSION
2            Based on the foregoing, the Court GRANTS Defendant’s motion for early
3    compassionate release and a corresponding reduction in sentence as set forth in the Order
4    and Amended Judgment filed concurrently herewith. The Court REDUCES Defendant’s
5    custodial sentence to a total term of time served.
6            The Court IMPOSES an additional twenty-seven (27) months of supervised
7    release for a total term of supervised release of eighty-seven (87) months. All
8    previously imposed terms and conditions of supervised release remain in full force and
9    effect. The Court imposes the following additional special conditions of supervised
10   release: 7
11           4. Defendant must reside with Mrs. Monique Mobley in accordance with his
12           proposed release plan. In the event such residence is no longer available or
13           otherwise feasible, Defendant must notify his probation officer immediately and
14           thereafter may only reside in a location that is preapproved by Probation and
15           authorized by the Court; and,
16           5. Defendant must remain at his residence at all times for a period of twenty-seven
17           (27) months, except for preapproved and scheduled absences for:
18                  •       Employment
                    •       Education
19
                    •       Religious activities
20                  •       Treatment
                    •       Attorney visits
21
                    •       Court appearances
22                  •       Court-ordered obligations or
                    •       Other activities as approved by the probation officer; and,
23
24
25
     7
26     The Court has the authority to “modify, reduce, or enlarge the conditions of supervised release, at any
     time prior to the expiration or termination of the term of supervised release,” 18 U.S.C. § 3583(e)(2),
27   and finds it appropriate to do so here without a hearing, as the additional term of release is authorized by
     statute and is one of several restrictive modifications suggested by Defendant as part of his release plan.
28   See 18 U.S.C. § 3582(c)(1)(A); Fed. R. Crim. P. 32.1(c)(2).

                                                          8
                                                                                                   17cr2198-MMA
      Case 3:17-cr-02198-MMA Document 59 Filed 11/13/20 PageID.261 Page 9 of 9



1         6. Defendant must be monitored for a period of twelve (12) months, with the
2         location monitoring technology at the discretion of the probation officer.
3         Defendant must abide by all technology requirements and must pay all or part of
4         the costs of participation in the location monitoring program, as directed by the
5         Court and/or the probation officer.
6         IT IS SO ORDERED.
7    DATE: November 13, 2020              _______________________________________
                                          HON. MICHAEL M. ANELLO
8
                                          United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                9
                                                                                   17cr2198-MMA
